Exhibit 10.9

 

To:

The Compensation Committee of the Board of Directors of Henry Schein, Inc.

In connection with the response of Henry Schein, Inc. (“Company”) to the
COVID-19 pandemic, on April 3, 2020, I voluntarily and irrevocably waived,
effective as of April 6, 2020 (“Effective Date”), 100% of my Base Salary (as
defined in that certain Amended and Restated Employment Agreement, dated as of
August 8, 2019, by and between me and the Company (“Employment Agreement”)),
less any amounts necessary to cover any contributions I make to any benefit
plans provided to me by the Company commencing on the Effective Date through
June 30, 2020 (such period, the “Initial Waiver Period”). I hereby agree to
extend such waiver and voluntarily and irrevocably waive 100% of my Base Salary,
less any amounts necessary to cover any contributions I make to any benefit
plans provided to me by the Company, through and including the last pay period
of the Company’s fiscal fourth quarter 2020 or an earlier date if determined by
the Compensation Committee of the Company’s Board of Directors in its sole and
absolute discretion (the “Subsequent Waiver Period” and together with the
Initial Waiver Period, the “Waiver Period”). This waiver will be reflected as a
reduction in my pay during the Waiver Period and is not a deferral. I understand
the Company may request a further waiver subsequent to the Waiver Period, in
which case, if I consent to a further waiver, I will provide a writing
consenting to such extension.

Notwithstanding the foregoing, this waiver shall be disregarded and my salary
will be deemed unchanged solely for purposes of calculating (i) any entitlement
I may have to any annual or long term incentive award under the Employment
Agreement or other agreement between me and the Company or any affiliate
(“Agreement”), or (ii) any severance which I may be granted, or to which I may
be entitled under any Agreement (including without limitation, the calculation
of the “Make-Up Pension Payment”, as set forth in Section 5.3(b)(ii) the
Employment Agreement), should I have a qualifying termination of employment with
the Company during the Waiver Period. I also acknowledge that:

 

  (i)

I hereby consent in writing to the waiver of my Base Salary and such waiver does
not, nor is intended to, constitute “good reason” or breach under any Agreement;

 

  (ii)

my waiver does not, nor is intended to, confer on me any rights or entitlements,
or trigger any rights or entitlements, from the Company or any of its
affiliates; and

 

  (iii)

except with respect to my salary waiver for the Waiver Period as described
above, the terms and conditions of any Agreement shall remain in full force and
effect and shall not be deemed to be amended or supplemented in any way.

Although I acknowledge that this email constitutes a valid waiver and consent
for all purposes (including under any Agreement), I will deliver a signed copy
of this email to the Company by overnight courier or as otherwise required by
the Company in accordance with the Employment Agreement as soon as
administratively possible.

 

/s/ Stanley M. Bergman

Stanley M. Bergman

Dated: June 20, 2020